DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 4-6, 9-11, 14, 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to vehicle control system that estimates the likelihood that an object is a road obstacle.  The following is an examiner's statement of reasons for allowance: The present invention is directed towards estimating the likelihood that an object is a road obstacle by calculating a square of a difference between the statistical distribution of the semantic label associated with the region of interest and the statistical distribution of the semantic label estimated for the region of interest, an absolute value of the difference, an inner product, and a probability distribution distance.
The closest prior art, Steelberg et al. (US 2020/0285910) and Caesar (US 2020/0272854) are related systems.  Steelberg teaches to use a pre-learned first identifier to associate a semantic label with each pixel of an image (see figure 4, figure 6, para. 0044-0045, 0048-0051, where Steelberg discusses dividing image data into bounding boxes to associate annotation label of each image pixel region); use the statistical distribution of the semantic label associated with the region of interest and the statistical distribution of the semantic label estimated for the region of interest to estimate a likelihood that an object is a road obstacle (see figure 4, figure 6, para. 0033, 0128, where Steelberg discusses calculating a statistical probability for each bounding box associated with annotation labels to determine obstacles to avoid potential collisions).  Caesar teaches to use a pre-learned second identifier to estimate a statistical distribution of a semantic label of a predetermined region of interest of the image from a statistical distribution of a semantic label of a peripheral region that surrounds the region of interest (see figure 13, para. 0033, 0128, where Caesar discusses calculating statistical scores for the semantic label of background regions outside the regions of interest to determine obstacles to avoid potential collisions).
However, Steelberg and Caesar fails to address: 
“use a statistical distribution of the semantic label associated with the region of interest and the statistical distribution of the semantic label estimated for the region of interest to estimate a likelihood that an object is a road obstacle, 
wherein the likelihood that the object is a road obstacle is estimated based on a square of a difference between the statistical distribution of the semantic label associated with the region of interest and the statistical distribution of the semantic label estimated for the region of interest, an absolute value of the difference, an inner product, and a probability distribution distance.”

These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663